Title: To Thomas Jefferson from Charles Minifie, 21 January 1806
From: Minifie, Charles
To: Jefferson, Thomas


                        
                            Washington 21st. Jan 1806
                        
                        This Memorial of the Subscriber most respectfully sheweth, that (with the utmost sorrow & reluctance, yet
                            with the purest deference) necessity alone renders it imperatively indispensible that he should thus lay the facts of his
                            Case before the first Magistrate of the Union.
                        It unfortunately happen’d Sir that in the Spring of 1802 I was about to contract with the Navy Dept. for a
                            Cargo of rough Spars for the Yard: a draft of the intended Contract was drawn—was never enter’d into—but from
                            encouragement given I was induced to bring here an assorted & selected Cargo of made Masts, Yards, & Bowsprits.—large
                            & small Spars Plank &c, such as from the best information would best suit the wants of the Yard—The Ship &
                            Cargo arrived at Alexa. about the 15th. Decr. 1802—The 18th. I wrote Capt Tingey that the Ship was at Alexa.—had a Cargo
                            which I particularized, & offer’d for the public service, if required, saying the terms shall be as low as they can be
                            afforded at—he answered the 20th. “I am obliged by your information” &c please see Letters Number 1 & 2: some
                            short time after Capt T. required a List of the Articles, I handed them when he observed “I don’t see a thing aboard but
                            we want”: Capt T however did not ask for the prices even to the time he resigned his Office: for what occurred please
                            see mine of 2d May 1803 to Mr Secy. Smith No. 3.   I suffer’d vast inconvenience & loss from the Cargo lying so long;
                            Capt T. had resign’d.
                        I requested the Master Carpenter to ask the Secy. whether the public wanted the Cargo, as, if not, I
                            should raft it to Alexa. & convert it for the W. India Market:—in a day or two he told me he had asked, & desired to
                            have the prices in writing (he had them & Capt T. afterwards saw them). In some four or six days after, the Master
                            Carpenter ask’d me if those were the lowest I could afford at—I replied they were, he said “I begin to measure to–morrow”—and
                            he did.
                        The Cargo was measured survey’d and receiv’d, & the Certificate & Account signed, & were deliver’d the
                            23d April 1803, which please see No. 4 & 5.
                        Things lay almost dormant till 13th May when Capt T wrote me to say what he would take the Cargo at (please see
                            his Lre No. 6). On seeing the ruin by those prices, I did not reply to Capt T, but wrote the Secretary requesting the
                            Cargo might be return’d, wch. the Secy. did not comply with; please see those Lres of 16 May 1803 No’s. 7 & 8.
                        Being thus situated & sorely press’d for funds, I wrote again the 18th. No. 9, which please see.
                        In June my engagements compell’d me to receive what I could get which at length I did. The Secy. went
                            home in May, return’d 30th. June when I immediately wrote him, which please see No. 10.
                        All now lay over again till the 28 Octor. 1803 when I once more address’d the Secretary, at his request and
                            on the 1st. Novr he was pleased to reply, which please see, No. 11 & 12.
                        In December the Secy. appear’d willing to accommodate, and requested me to go & consult the
                            Comptroller. I did & acquainted him of the result please see mine to Secy. 31 Decr., No. 13.
                        Nothing being done difficulty & distress encreasing on me—not then knowing of any other resort I on the 30
                            Jan 1804 petitioned Congress—in Febry. the Comtee. of claims referr’d me to the Comptroller whom I address’d the 18th.
                            Feb 1804 (accompanied by the Documents) which please see, No. 14. Mr Duval replied that he could not interfere being
                            barr’d by lapse of time (his reply was missed in the Comtee.) The Session near its end nothing was done: Last Session
                            it was called up & again referr’d, but the impeachment & other affairs prevented my being heard through in the
                            business; I with–drew my Documents in despair, and laid them, as I now do before Your Excellency, before Mr Key for
                            advice:—his Opinion thereon I beg leave to submit herewith, for Your perusal:—it has been before the Secretary, with my
                            Letter of 29 March last which please see, No. 15.—Mr Secretary then proposed to refer all matters to the decision of Mr
                            Duval—he condescendingly & kindly accompanied me to Mr Smith’s Office—assigned his reasons & declined.—
                        The Secy. then agreed to leave all to two competent Judges and at length in Augst. Capt T fixed on a
                            Man (myself having in April appointed one) and an Award has been made upon the Value by those who never saw quality or
                            took Measure: I complain of the instructions given (which was the only thing receiv’d & acted upon except a Copy of the
                            Measuremt I enclose) as not being liberal: which please see (No. 16) with my Letter of 8th. Octr. last to the Secy.
                            (No. 17). the award is at the Office—was first sent to Capt T who handed it to me to carry there. I had deluded myself
                            into a hope that this strange & untoward proceeding would have ultimated in Justice short of this appeal. Alas! it was a
                            hope fallacious.
                        To pay off the Ship ($4319) I obtain’d from the Branch Bank $4000—I’ve been paying interest ever since the
                            beginning of 1803—I now owe of that borrow’d Money, to same & Geo–Town Banks & to friends in Phila. $3300—I have
                            suffer’d very much in Credit, & been crampt from business;—I am unable to pay the above unless I have Justice done me—therefore Sir as the Constitution & the Law have empower’d You so I make this appeal to that Justice in the exercise of
                            which you have nearly made Six Million Citizens of one Mind—Shall Sir, the Mite in miniature from Six Millions, be
                            with–held from Justice to the ruin of one unfortunate Citizen, who hath labour’d to serve them. Does not the point on which
                            hang all the Law & the prophets forbid it?
                        I rely on Your general Justice without which I’m ruined—I’ve been thro’ life too much under the cloud of
                            Misfortune & the Storm of Persecution to bear up against the accumulated Injuries I’ve suffer’d.   Pardon I beseech You
                            this long Trespass on Your time & patience (the necessity for which I sincerely lament) and believe me to be, as I
                            really am, that oppress’d Citizen; who is with unfeigned respect, 
                  Your excellency’s very obt. hble Servt
                        
                            Chas Minifie
                            
                        
                        
                            I presume on the hope of having the honor of waiting on you in three or four Days from this, and if Mr
                                Secy. Smith—Mr Comptroller & Capt Tingey might be present I trust that face to face the Truth of my Case can
                                never be questioned respy. Sir yrs.
                        
                        
                            CM:
                        
                    